Citation Nr: 0524874	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a neuropsychiatric 
disorder and, if so, whether service connection for a 
neuropsychiatric disorder can be granted.


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel









INTRODUCTION

The veteran had active service from November 1956 to November 
1957.

This appeal arises from a May 2002 rating decision by the San 
Juan, the Commonwealth of Puerto Rico Regional Office (RO) of 
the Department of Veterans' Affairs, which determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a 
neuropsychiatric disorder.  

The Board denied an earlier claim for entitlement to service 
connection for a neuropsychiatric disorder in July 1997.  On 
August 22, 2001, the veteran submitted a claim to reopen the 
issue.  In February 2004, the Board remanded the claim for 
further development.


FINDINGS OF FACT

1.  In an unappealed decision dated in July 1997, the Board 
denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.

2.  In July 1997, the veteran was notified of the decision 
and his right to appeal to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
the notice of the decision.

3.  Evidence received since the Board's July 1997 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 




CONCLUSIONS OF LAW

1.  The Board's July 1997 decision, which denied service 
connection for an acquired psychiatric decision, is final.  
38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has not been received since the 
Board's July 1997 decision denying the veteran's claim, and 
the criteria for reopening of the claim are therefore not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Prior to proceeding with an examination of the veteran's 
petition to reopen his claim, the Board must first determine 
whether the veteran has been apprised of the law and 
regulations applicable to this matter; the evidence that 
would be necessary to substantiate the claims; and whether 
the claims have been fully developed in accordance with the 
Veterans Claims Assistance Act (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
it was held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision (i.e., that of the RO) on a claim for VA benefits.  
In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
comply strictly with all relevant provisions of the VCAA.  

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in March 2002 and March 2004.  
The letters fully provided notice of elements (1), (2) and 
(3).  In addition, by virtue of the Board decision on appeal, 
the September 2002 Statement of the Case ("SOC"), and April 
2003 Supplemental Statement of the Case ("SSOC"), the 
veteran was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  With respect to element (4), he was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the April 2003 SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
at bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done-irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication-
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The initial VCAA letter was not provided to the veteran prior 
to the RO's initial denial of his claim.  The 38 C.F.R. 
§ 3.159(b) compliant language was provided to him after the 
initial adjudication of the claim.  However, when considering 
the notification letters and the other documents described 
above, it cannot be doubted that the veteran was aware of 
what evidence would substantiate his petition to reopen his 
claim, and that it was ultimately his responsibility to 
provide such evidence to VA.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the RO letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA attempted to 
obtain service medical records ("SMRs"), although these 
were not available; and requested that the veteran either 
submit his available private medical records or authorize VA 
to obtain those records on his behalf.  The veteran provided 
such private treatment records to support his claim.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.

II.  New and Material Evidence

The veteran asserts that he has a neuropsychiatric disorder 
related to his active military service.  In July 1997, the 
Board denied the veteran's claim of entitlement to service 
connection of an acquired psychiatric disorder.  The veteran 
did not appeal this decision and it became final.  
On August 22, 2001, the veteran submitted an application for 
service connection for a nervous condition.  Because this 
claim had been denied, the application was accepted as a 
claim to reopen.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (2001).  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  

While the regulation regarding new and material evidence was 
amended during the pendency of the veteran's petition to 
reopen the claim, the amendment to 38 C.F.R. § 3.156(a) 
applies only to such applications to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
request to reopen his claim was submitted on August 22, 2001 
(i.e., before the effective date of the amendment) and the 
amended version of the regulation does not apply.  38 C.F.R. 
§ 3.156(a) (2002).  The most recent final denial of this 
claim was the Board's decision dated July 25, 1997.  That 
decision was not appealed and it became final.  

Therefore, the Board must determine if new and material 
evidence has been submitted since its July 1997 decision.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder because there was no competent evidence 
of record that the veteran's current psychiatric disorder was 
incurred in or related to his period of active service.

As an initial matter, it is noted that there are no service 
medical records (SMRs) in the claims file.  The RO requested 
the veteran's SMRs from the National Personnel Records 
Center, but was informed that any records which might have 
been on file were destroyed in a fire in 1973.  The law 
provides that the obligation to give the veteran the benefit 
of the doubt is heightened when the veteran's service medical 
records are presumed lost.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The RO informed the veteran that his 
records appeared to be lost and requested that he submit any 
evidence in his possession related to his service.  The 
veteran was not able to submit copies of SMRs.

The evidence in the claims prior to the Board's July 1997 
decision includes a January 1996 letter from the veteran's 
treating psychiatrist who reported that the veteran was 
initially treated by his father in December 1964.  The 
veteran's symptoms included anxiety, depression, and post-
traumatic stress disorder from a fire the veteran experienced 
in New York.  In addition, the claims file contained a VA 
hospital summary noting that the veteran was hospitalized 
from October to November 1980.  He was diagnosed with 
schizophrenia, undifferentiated type.  Neither the 
psychiatrist's letter nor the hospitalization report 
indicated that the veteran's current psychiatric disorder was 
related to active service.  

Finally, the veteran's own contention, described in his July 
1996 notice of disagreement and his October 1996 substantive 
appeal, is that his current psychiatric disorder is related 
to a serious accident he suffered during active service.  
However, the veteran's contention was not competent evidence 
that his current psychiatric disorder was related to service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  
Since the Board's July 1997 decision, the only new evidence 
submitted by the veteran was a September 2001 certificate 
from Continuum Healthcare Advisors, Inc. stating that the 
veteran received treatment at that facility from February 
2000 through July 2001.  He was diagnosed with 
"schizoaffective disorder, R/O generalized anxiety 
disorder."

The Board finds that this evidence is new in the sense that 
it does not duplicate previously submitted evidence.  
However, it does not suggest that the veteran's disorder is 
related to service.  Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the veteran's current condition 
is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

Therefore, the evidence is not material as it does not bear 
directly and substantially upon the issue at hand, it is not 
probative of the issue at hand, and it is not so significant 
that it must be considered to fairly decide the merits of the 
claim.  Therefore, the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).  


ORDER

Because the veteran has not submitted new and material 
evidence, the claim of entitlement to service connection for 
a neuropsychiatric disorder is not reopened.



	                        
___________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


